Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/8/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6,8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al (US Publication No.: 20100074343) in view of Iwai et al (US Publication No.: 20090325513), further in view of Han et al (US Publication No.: 20080240285).
Claim 2, Gaal et al discloses 
Preamble: A receiver configured to be used in a broadcast network (Fig. 14 shows transmitter and receiver of the communication system shown in Fig. 1, wherein Fig. 1 shows broadcasting or communication between transmitter and receiver.), the receive comprising: 
a memory storing program instructions (paragraph 95); and 
a processor, upon executing the program instructions (paragraph 95), configured to 
receive an initial Orthogonal Frequency Division Multiplexing (OFDM) symbol of a frame control and a subsequent OFDM symbol of the frame control (Fig. 2 shows the frames of the transmission signal, label demodulation reference signal indicates the frame control or reference signal. (paragraph 27 discloses “The demodulation reference signal may also be referred to as a reference signal, pilot, preamble, reference, training sequence, etc.” Fig. 4, label 432 outputs M modulated symbols (paragraph 40). Paragraph 5 discloses OFDM as a type of wireless system, which indicates the symbols can be OFDM.), 
wherein the initial OFDM symbol of the frame control is generated using frequency domain Constant Amplitude Zero Auto-Correlation (CAZAC) sequence (Fig. 4, label frequency base domain sequence generator. Paragraph 31 discloses the base sequence may be a CAZAC sequence. Fig. 4, label 432 generates modulated symbols based on the frequency domain base sequence output from label 412.).
wherein when the subsequent OFDM symbol corresponds to a last OFDM symbol of the frame control (Fig. 4, label 432 outputs M modulated symbols (paragraph 40).), the subsequent OFDM symbol is characterized by a 180 degrees phase inversion of the frequency domain CAZAC sequence to signal (Fig. 4, label 420 indicates the cyclic shift is applied to a base sequence output from label 410. Paragraph 37 discloses all cyclic shifts of the base sequence are orthogonal to each other. This indicates the cyclic shift applied to s(M-1) can be 180 degrees. Since the modulated samples are generated with cyclic shift applied to each orthogonal sequence and s(0) – s(M-1), this indicates the last symbol output by label 432 can include a shift of 180 degrees.), to the receiver, the termination of the frame control of the broadcast communication frame (Paragraph 37 discloses all cyclic shifts of the base sequence are orthogonal to each other. This indicates that the receiver will perform the reverse. Given the last cyclic shift is applied to the last orthogonal sequence, wherein s(M-1), orthogonal sequence is used to generate the last OFDM symbol, output from label 432, such would indicate the end of the preamble or frame. The cyclic shifts of the base sequence are orthogonal to each other, hence the cyclic shift can be 180 degrees.) such that the frame control includes an extensible number of OFDM symbols to increase signaling capacity (Fig. 4, output from label 432 indicates the extensible number of OFDM symbols, hence as a result, increases signal capacity. Paragraph 8 discloses the use of cyclic shift of the base sequence to generate reference signals or frame control.).
Gaal et al fails to disclose 
the CAZAC sequence is generated using a modulation of a frequency domain Constant Amplitude Zero Auto-Correlation (CAZAC) sequence by a pseudo- noise (PN) sequence; 
wherein the frequency domain CAZAC sequence modulated by the PN sequence determines a service type associated with the broadcast communication frame; and 
wherein the PN sequence is reset at a start of the preamble.
Iwai et al discloses 
the CAZAC sequence is generated using a modulation of a frequency domain Constant Amplitude Zero Auto-Correlation (CAZAC) sequence by a pseudo-noise (PN) sequence (Fig. 7 shows multiplication of Zadoff-Chu sequence and PN sequence to randomize the Zadoff-Chu sequence. Fig. 26b, label idft indicates that the Zadoff-Chu sequence is in the frequency domain (paragraph 146).), 
wherein the frequency domain CAZAC sequence modulated by the PN sequence determines a service type associated with the broadcast communication frame (Paragraph 68 discloses extending a PN sequence to a ZC sequence length, wherein contents of control information are associated with combinations of PN sequences, hence the PN sequence can be used as a preamble as control information, wherein service type associated with frame or preamble is considered control information. Paragraph 1 discloses radio communication apparatus and radio communication method, wherein broadcasting is a type of radio communication. ) and 
wherein the PN sequence is reset at a start of the preamble (Fig. 6, label sequence length setting section sets the sequence length of the PN sequence. This indicates the PN sequence is reset for each generation of a preamble or the start of the preamble shown in Fig. 6,7.). 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Gaal et al’s CAZAC and preamble by generating CAZAC sequence and preamble or frame control with information as disclosed by Iwai et al so to prevent performance deterioration due to influence of frequency offset while maintaining the ZC sequence length long.
Gaal et al discloses CAZAC sequence (paragraph 31) and Iwai et al discloses ZC sequence (Fig. 7, label ZC), but fails to indicate the relationship between CAZAC sequence and ZC sequence.
Han et al discloses a CAZAC sequence is a Zadoff-Chu sequence with an odd number length. (Paragraph 77) It would be obvious to one skilled in the art before the effective filing date of the application that ZC sequence and CAZAC sequence are related as indicated by Kwak et al since CAZAC sequence is a ZC sequence.
Claim 3, Han et al discloses the CAZAC sequence includes a Zadoff- Chu (ZC) sequence. (paragraph 77)
Claim 4, Han et al discloses wherein the frequency domain CAZAC sequence is generate based on a root index value selected from a set of root index values. (Paragraph 77 discloses CAZAC sequence is generated with a root index value. Paragraph 144 discloses selection of a root index from generated root index sets. Paragraph 75 discloses the CAZAC sequence is generated in a frequency domain.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Gaal et al in view of Iwai et al’s CAZAC sequence generation by incorporating generation as disclosed by Han et al so to enable communication of known data to the receiver securely.
Claim 5, Gaal et al discloses a complex sequence is mapped to a plurality of subcarriers to generate the initial OFDM symbol (Fig. 4, label 432 outputs the M modulated symbols, label 434 maps M subcarriers to the M modulated symbols, wherein the M modulated symbols are generated based on the frequency base sequence generator output, label 412.).  
Gaal et al fails to disclose the complex sequence is generate by modulating the frequency domain CAZAC sequence by the pseudo-noise (PN) sequence. 
Iwai et al discloses the frequency domain CAZAC sequence is modulated by the pseudo-noise (PN) sequence to generate a complex sequence (Fig. 7 shows multiplication of Zadoff-Chu sequence and PN sequence to randomize the Zadoff-Chu sequence. Fig. 26b, label idft indicates that the Zadoff-Chu sequence is in the frequency domain (paragraph 146).). It would be obvious to one skilled in the art before the effective filing date of the application to modify Gaal et al’s base sequence generation by incorporating PN sequence and CAZAC sequence as disclosed by Iwai et al so to prevent performance deterioration due to influence of frequency offset while maintaining the ZC sequence length long.
Claim 6, Iwai et al discloses a portion of the frame control employs a fixed configuration known to the receiver (Paragraph 65 discloses “the cyclic shift length of a CS-ZC sequence is known to both the preamble transmitting side and the preamble receiving side …”).  
Claim 8, Gaal et al discloses 
Preamble: A receiver to be used in a broadcast network (Fig. 14 shows transmitter and receiver of the communication system shown in Fig. 1, wherein Fig. 1 shows broadcasting or communication between transmitter and receiver.), the receiver comprising: 
a memory storing program instructions (paragraph 95); and 
a processor, upon executing the program instructions (paragraph 95), configured to 
receive an initial Orthogonal Frequency Division Multiplexing (OFDM) symbol of a frame control of a broadcast frame, a second OFDM symbol of the frame control of the broadcast frame, and a third OFDM symbol of the frame control of the broadcast frame (Fig. 2 shows the frames of the transmission signal or broadcast signal, label demodulation reference signal indicates the frame control or reference signal. (paragraph 27 discloses “The demodulation reference signal may also be referred to as a reference signal, pilot, preamble, reference, training sequence, etc.” Fig. 4, label 432 outputs M modulated symbols (paragraph 40). Paragraph 5 discloses OFDM as a type of wireless system, which indicates the symbols can be OFDM.), 
wherein the initial OFDM symbol is a synchronization symbol configured to enable synchronization and initial channel estimation at the receiver (paragraph 6 discloses the reference signal or frame control or preamble may be used for channel estimation and/or other purposes, wherein the reference signal or frame control or preamble includes the initial OFDM symbol as generated in Fig. 4, output from label 432. Paragraph 8 discloses the UE sends data on the assigned resources such as traffic data, control data, some other data or information or any combination thereof. Paragraph 27 discloses “The demodulation reference signal may be used by an eNB for channel estimation and coherent demodulation of the SC-FDMA symbols carrying data.” The disclosure of coherent demodulation indicates synchronization between the receiver and transmitter.), 
wherein the initial OFDM symbol of the frame control is generated using a first sequence (Fig. 4, label frequency base domain sequence generator. Paragraph 31 discloses the base sequence may be a CAZAC sequence. Fig. 4, label 432 generates modulated symbols based on the frequency domain base sequence output from label 412.), and 
wherein the second OFDM symbol and the third OFDM symbol of the frame control are generated based on the CAZAC sequence or base sequence (Fig. 4, label 432 outputs M modulated symbols, wherein such symbols are generated based on the frequency base domain sequence generator output.).
Gaal et al fails to disclose the CAZAC sequence is generated using a first sequence modulated by a pseudo-noise (PN) sequence.
 Iwai et al discloses 
the CAZAC sequence or base sequence is generated using a modulation of a first sequence by a pseudo-noise (PN) sequence (Fig. 7 shows multiplication of Zadoff-Chu sequence and PN sequence to randomize the Zadoff-Chu sequence. Fig. 26b, label idft indicates that the Zadoff-Chu sequence is in the frequency domain (paragraph 146).). It would be obvious to one skilled in the art before the effective filing date of the application to modify Gaal et al’s CAZAC and preamble by generating CAZAC sequence and preamble or frame control with information as disclosed by Iwai et al so to prevent performance deterioration due to influence of frequency offset while maintaining the ZC sequence length long.
Gaal et al and Iwai et al fails to disclose the first sequence is generated based on a Zadoff- Chu (ZC) root index value.
Han et al discloses wherein the frequency domain CAZAC sequence is generate based on a root index value (Paragraph 77 discloses CAZAC sequence is generated with a root index value and a CAZAC sequence is a Zadoff-Chu sequence with an odd number length. Paragraph 144 discloses selection of a root index from generated root index sets. Paragraph 75 discloses the CAZAC sequence is generated in a frequency domain.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Gaal et al in view of Iwai et al’s CAZAC sequence generation by incorporating generation as disclosed by Han et al so to enable communication of known data to the receiver securely.
Claim 9, Iwai et al discloses wherein the first sequence is a frequency domain Constant Amplitude Zero Auto-Correlation (CAZAC) sequence. (Fig. 7, label ZC, wherein when the ZC is an odd number length, it is a CAZAC sequence as per Han et al in paragraph 77.) It would be obvious to one skilled in the art before the effective filing date of the application that ZC sequence and CAZAC sequence are related as indicated by Kwak et al since CAZAC sequence is a ZC sequence.
Claim 10, Iwai et al discloses wherein the CAZAC sequence includes a Zadoff- Chu (ZC) sequence. (Fig. 7, label ZC)
Claim 11, Han et al discloses wherein: the ZC root index value is selected from a set of root index values, (Paragraph 77 discloses CAZAC sequence is generated with a root index value. Paragraph 144 discloses selection of a root index from generated root index sets.) and the frequency domain CAZAC sequence is generated based on the selected ZC root index value. (Paragraph 77 discloses CAZAC sequence is generated with a root index value. Paragraph 75 discloses the CAZAC sequence is generated in a frequency domain.)  It would be obvious to one skilled in the art before the effective filing date of the application to modify Gaal et al in view of Iwai et al’s CAZAC sequence generation by incorporating generation as disclosed by Han et al so to enable communication of known data to the receiver securely.
Claim 12, Gaal et al discloses a complex sequence is mapped to a plurality of subcarriers to generate the initial OFDM symbol (Fig. 4, label 432 outputs the M modulated symbols, label 434 maps M subcarriers to the M modulated symbols, wherein the M modulated symbols are generated based on the frequency base sequence generator output, label 412.).  
Gaal et al fails to disclose the complex sequence is generate by modulating the frequency domain CAZAC sequence by the pseudo-noise (PN) sequence. 
Iwai et al discloses the frequency domain CAZAC sequence is modulated by the pseudo-noise (PN) sequence to generate a complex sequence (Fig. 7 shows multiplication of Zadoff-Chu sequence and PN sequence to randomize the Zadoff-Chu sequence. Fig. 26b, label idft indicates that the Zadoff-Chu sequence is in the frequency domain (paragraph 146).). It would be obvious to one skilled in the art before the effective filing date of the application to modify Gaal et al’s base sequence generation by incorporating PN sequence and CAZAC sequence as disclosed by Iwai et al so to prevent performance deterioration due to influence of frequency offset while maintaining the ZC sequence length long.

Claim(s) 7,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al (US Publication No.: 20100074343) in view of Iwai et al (US Publication No.: 20090325513), further in view of Han et al (US Publication No.: 20080240285) and further in view of Bakin et al (US Publication No.: 20140211837).
Claim 7, Gaal et al discloses a wireless communication system communicating reference signal or preamble or frame control (paragraph 5,6,27), but fails to disclose wherein the frame control is an Advanced Television Systems Committee (ATSC) 3.0 frame control.
Bakin et al discloses the frame control or reference signal is an Advanced Television Systems Committee (ATSC) 3.0 frame control (paragraph 15 discloses the transmitter transmits ATSC digital television signal, a wireless signal or any other signal that comprises pilot signals or reference signals or frame control.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Gaal et al by transmission of ATSC signal comprising pilot signals as disclosed by Bakin et al so to provide the receiver with known information, hence improving the receiver’s efficiency and accuracy.
Claim 14, Gaal et al discloses a wireless communication system communicating reference signal or preamble or frame control (paragraph 5,6,27) and broadcasting signal (Fig. 1 shows broadcasting, Fig. 2 shows the broadcast packet or signal, with broadcast frames.), but fails to disclose wherein the broadcast control is an Advanced Television Systems Committee (ATSC) 3.0 broadcast frame.
Bakin et al discloses the frame control or reference signal or preamble is an Advanced Television Systems Committee (ATSC) 3.0 broadcast (Fig. 7 shows broadcasting. Paragraph 15 discloses the transmitter transmits ATSC digital television signal, a wireless signal or any other signal that comprises pilot signals or reference signals or frame control.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Gaal et al by transmission of ATSC signal comprising pilot signals as disclosed by Bakin et al so to provide the receiver with known information, hence improving the receiver’s efficiency and accuracy.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al (US Publication No.: 20100074343) in view of Iwai et al (US Publication No.: 20090325513), further in view of Han et al (US Publication No.: 20080240285) and further in view of Vrcelj et al (US Publication No.: 20060221810).
Claim 13, Iwai et al discloses generated PN sequence (Fig. 7, label PN sequence), but fails to disclose the PN sequence is generated using a linear feedback shift register.
	Vrcelj et al discloses the PN sequence is generated using a linear feedback shift register. (Paragraph 60) It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of generation of a PN sequence as disclosed by Iwai et al with another well-known element of generating a PN sequence using linear shift register as disclosed by Vrcelj et al so to obtain predictable results of outputting PN sequence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10833789. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than the claimed invention of the patent, hence the claims of the present application anticipate the claimed invention of the patent.
Claims 2-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10630411. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than the claimed invention of the patent, hence the claims of the present application anticipate the claimed invention of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA WONG/Primary Examiner, Art Unit 2655